Case: 18-41032      Document: 00515030450         Page: 1    Date Filed: 07/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-41032                            FILED
                                  Summary Calendar                      July 11, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN RAYMOND MITTS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:13-CR-26-2


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       John Raymond Mitts, federal prisoner # 21012-078, appeals the denial
of his 18 U.S.C. § 3582(c)(2) motion in which he sought a reduction of the 120-
month sentence imposed following his guilty plea conviction for possession
with the intent to distribute five grams or more of methamphetamine (actual).
He asserts that he is entitled to a reduction based upon Amendment 782 to the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41032      Document: 00515030450      Page: 2     Date Filed: 07/11/2019


                                   No. 18-41032

Sentencing Guidelines and the Supreme Court’s decision in Hughes v. United
States, 138 S. Ct. 1765 (2018).
      We review the district court’s disposition of a § 3582(c)(2) motion for an
abuse of discretion. United States v. Quintanilla, 868 F.3d 315, 319 (5th Cir.
2017), cert. denied, 138 S. Ct. 1283 (2018).       The district court must first
consider whether the movant is eligible for a sentence reduction and the extent
of the reduction authorized by the amendment. Dillon v. United States, 560
U.S. 817, 827 (2010).
      The district court has discretion to modify a sentence that was based on
a guidelines range that was subsequently lowered by the Sentencing
Commission, “if such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” § 3582(c)(2). In Hughes,
the Supreme Court held that a sentence reduction under § 3582(c)(2) is
available in cases where the defendant pleaded guilty pursuant to a plea
agreement under Federal Rule of Civil Procedure 11(c)(1)(C), if the guidelines
range was part of the framework that the district court used in sentencing the
defendant. See Hughes, 138 S. Ct. at 1775-76.
      A reduction is not consistent with the Commission’s policy statements or
authorized under § 3582(c)(2) if the amendment to the guidelines range “does
not have the effect of lowering the defendant’s applicable guideline range.”
U.S.S.G. § 1B1.10(a)(2)(B), p.s. “Amendment 782 lowered only the [U.S.S.G.]
§ 2D1.1 drug quantity guideline range, so if the § 2D1.1 guideline range was
not ‘applicable to [a] defendant,’ then that defendant cannot receive a reduction
under § 1B1.10 or § 3582(c)(2).”       Quintanilla, 868 F.3d at 319 (second
modification in original).
      Mitts   pleaded     guilty   pursuant   to    a   plea     agreement     under
Rule 11(c)(1)(C). As part of the plea agreement, the parties agreed that the



                                        2
    Case: 18-41032    Document: 00515030450     Page: 3   Date Filed: 07/11/2019


                                 No. 18-41032

appropriate sentence was 120 months of imprisonment.          The presentence
report (PSR) calculated Mitts’s guidelines range of imprisonment under
U.S.S.G. § 4B1.1 and not the drug-quantity table under § 2D1.1. The advisory
guidelines range of imprisonment was 188 to 235 months of imprisonment.
The district court adopted the PSR and accepted the plea agreement. The 120-
month sentence imposed by the district court in accordance with the plea
agreement was below the advisory guidelines range.
      Thus, the advisory guidelines range was not derived from a drug
quantity under § 2D1.1. Rather, it was based on Mitts’s career offender status
pursuant to § 4B1.1. Thus, Mitts is ineligible for a sentence reduction under
Amendment 782. See Quintanilla, 868 F.3d at 319-22. Because § 2D1.1 was
not part of the framework that the district court used in sentencing, Mitts was
not eligible for a sentencing reduction under Hughes. See Hughes, 138 S. Ct.
at 1775-76.
      Mitts also asserts that the district court erred by failing to provide
reasons for denying his § 3582(c)(2) motion. However, “a district court is not
required to state findings of facts and conclusions of law in denying a
§ 3582(c)(2) motion.” United States v. Berry, 869 F.3d 358, 359 (5th Cir. 2017).
      Accordingly, the judgment of the district court is AFFIRMED, and
Mitts’s “Motion for Court to Hear Appeal” is DENIED as unnecessary.




                                       3